DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications filed on 9/10/2021
Claims 1-20 are allowed.

Response to Amendment
In view of the amendments to the claims filed 9/10/2021 the rejections to claims 19 and 20 under 35 U.S.C. 101 as cited in the previous Office Action are withdrawn as overcome or moot. Applicant has explicitly amended these machine-readable medium claims to be “non-transitory” and exclude those mediums which cover ineligible subject matter.
In view of the amendments to the claims filed 9/10/2021 the rejections to claims 1-20 under 35 U.S.C. 112(b) as cited in the previous Office Action are withdrawn as overcome or moot. Applicant has amended the claims to overcome the previous indefiniteness.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-20 are allowable.
The independent claims 1, 12, and 19 present in the claims set filed 9/10/2021 as amended further clarify and recite the specific operations of the invention as directed to storing a file with an 
The claims require a specific two-part determination made between three files to avoid or mitigate recalling a requested file from an archive storage. This requires determining that a different second file with identifier/hash exists on the primary data store and satisfies a match criterion with the requested file; and then further determining that a snapshot/unmodifiable copy of the second file with a third identifier/hash exists that also satisfies a match criterion with the requested file. Moreover, the snapshot/unmodifiable copy and associated identifier/hash are explicitly recited as only being “generated in response to the request”. These limitations require a specific determination and 
The closest prior art found in the searches are Hagerstrom (US 7,685,177), Kishimoto (US 2014/0149476), and Dorward (US 2003/0018878) as cited in the previous Office action. Updated searching after the present amendments found other closest prior art including Takata (US 2012/0246271), Kapoor (US 8,315.986), St. Pierre (US 6,959,368), and Bruning (US 2011/0099148)
Hagerstrom, as cited in the previous rejections, teaches generally storing a file with an identifier/hash in a storage system with primary and archive data stores. This includes storing the identifiers in a reference file or index on the primary store for locating the file at the primary store or alternatively as a stub indicating the location is on the archive store. However, Hagerstrom deals only with archived files as being stubbed locations with an identifier/hash and does not teach or suggest any form of duplicate copies existing in the primary store and archive store. While Hagerstrom allows for common files to be identified based on comparing the hashes, there is no indication that the determination is made during recall requests, but rather for deduplication. Further, there is no indication that a snapshot/unmodifiable copy would be created during such deduplication nor in response to a request for the file from the archive storage as now claimed.
Kishimoto, as cited in the previous rejections, teaches generally in response to a request for a file, determining whether the file is a stub file (i.e. stored on the archive) and whether the file has a ‘golden image’ with an identical copy on the primary store. In such cases the recall flag is off and the data can be served from the primary data store rather than needing to recall from the archive store. However, the determination is not the same as now claimed as the “golden image” is not identical to a second file that satisfies a match criterion. Moreover, there is no indication that any snapshot/unmodifiable copy (or the ‘golden image’) is created in response to the request for accessing the archive file as is claimed in the instant application.

Takata, as in Fig. 11 and [0077]-[0079] teaches a file read process for a read request indicating a file name and path (e.g. targeting archive/secondary storage). The read process identifies whether the requested file is a stub (i.e. migrated to an archive) and then if such is true and has a content identifier, as in step 1104 determines whether there is another entry as the requested file in the duplicate file table. When there is such a file, the file is obtained from there is no need to copy the data from the stub file and returns the response using the duplicate identified file. This operation bears some resemblance to the claimed determining of a second file existing on the primary store that satisfies a match criterion with the requested file on the archive store. However, nothing in Takata describes any snapshot or further copy generated in response to the request itself, nor any further determination between such third identifier and snapshot copy as claimed in this application.
Kapoor as in col. 4:52-67 teaches that when a file is requested for recall from a backup server, there is a determination of sources of the file generally other than the backup storage. However, nothing in Kapoor directly teaches the claimed two-part determination or generating the snapshot copy in response to the request as claimed. St. Pierre as in col. 15:49 through col. 16:30 teaches a restore/recall process based on a logical duplication trail. In such a case as the requested/restored file handle being determined as available on the duplication trail the file is restore/recalled from the duplication trail as opposed to from the backup trail. However, the duplication trail is not explicitly the primary storage receiving the request. Moreover, nothing therein directly teaches the claimed two-part determination or generating the snapshot copy in response to the request as claimed.

None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in the independent claims as noted above in combination and conjunction with all of the other specific limitations recited in the respective claims. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore independent claim 1, 12, and 19 are allowable.
Dependent claims 2-11, 13-18, and 29 are allowable at least for depending on an allowed independent claim.

The allowed claims are claims 1-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David T. Brooks/               Primary Examiner, Art Unit 2156   
1/6/2022